Citation Nr: 1022742	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
December 1, 2009, and a rating in excess of 10 percent from 
December 1, 2009, for residuals of left medial meniscectomy,

2.  Whether the reduction in the evaluation from 30 percent 
to 10 percent for residuals of left medial meniscectomy, from 
December 1, 2009 was proper.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

4.  Entitlement to an initial rating in excess of 10 percent 
from November 22, 2005, and a compensable rating from 
December 8, 2008, for post-operative scar of the left knee.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1979 to June 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which increased the evaluation for 
the Veteran's service connected left medial meniscectomy to 
20 percent, effective November 19, 2001.  The Veteran timely 
appealed that decision.  Pursuant to a July 2003 rating, the 
RO increased the evaluation to 30 percent for the left knee 
meniscectomy, effective from November 19, 2001 and assigned a 
temporary total evaluation for convalescence for the period 
from March 8, 2002 through April 30, 2002.  Thereafter the 30 
percent evaluation was reinstated beginning May 1, 2002.  In 
the same rating action, the RO awarded service connection for 
degenerative joint disease of the left knee, effective from 
November 19, 2001 with a 10 percent disability evaluation.  
The appeal also derives from an October 2004 rating, which, 
in pertinent part, denied entitlement to TDIU.

In March 2006, the Veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  Although he had also requested a hearing before 
the Board, he withdrew that request in a written 
communication dated in April 2007.

This case was before the Board in July 2008 when it was 
remanded for additional development.  

The issues of entitlement to an initial rating in excess of 
10 percent from November 22, 2005, and a compensable rating 
from December 8, 2008, for post-operative scar of the left 
knee and entitlement to TDIU are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


FINDINGS OF FACT

1.  The 30 percent disability rating for residuals of left 
medial meniscectomy had been in effect for more than five 
years at the time of the September 2009 rating decision that 
decreased the rating to 10 percent.

2.  The September 2009 rating decision that reduced the 
rating, and the October 2009 supplemental statement of the 
case (SSOC), do not reflect consideration of the provisions 
of 38 C.F.R. §§ 3.105 and 3.344.

3.  Throughout the appeal period the Veteran's service 
connected residuals of left medial meniscectomy have been 
manifested by no more than severe recurrent subluxation or 
lateral instability; factors warranting extra-schedular 
consideration have not been shown.

4.  Throughout the appeal period, degenerative joint disease 
of the left knee has been manifested by X-ray evidence of 
arthritis with painful motion; compensable limitation of 
flexion or extension has not been shown.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the residuals 
of left medial meniscectomy from 30 percent to 10 percent was 
not in accordance with law, and the 30 percent rating is 
restored effective December 1, 2009.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e); 3.344 
(2009).

2.  The criteria for a rating in excess of 30 percent for 
residuals of left medial meniscectomy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.7, 4.71a, Diagnostic Code 5257 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Regarding the Veteran's restoration claim, as explained below 
the Board is restoring the 30 percent rating for the 
residuals of left medial meniscectomy.  Consequently, there 
is no need to belabor the impact of the VCAA in this matter, 
since any error in notice/duty to assist is harmless.

Regarding the remaining issues decided herein, the provisions 
of the VCAA have been fulfilled by information provided to 
the Veteran in correspondence from the RO dated in November 
2008 and March 2009.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  The Veteran has had ample opportunity to 
respond/supplement the record.  He is not prejudiced by this 
process; notably, he does not allege that notice in this case 
was less than adequate or that he is prejudiced by any notice 
deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's pertinent medical records has been 
completed.  He did not identify any pertinent, outstanding 
treatment records.  The RO arranged for VA examinations in 
2002, 2004, 2005 and 2008.  Evidentiary development is 
complete.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court has held that 
"staged" ratings are appropriate for an increased rating 
claim where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

 
38 C.F.R. § 4.71, Plate II (2009)

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2009).

VA General Counsel precedent opinion has held that a separate 
rating under Diagnostic Code 5010 for traumatic arthritis was 
permitted when a veteran who was rated under Diagnostic Code 
5257 for other knee impairment (due to lateral instability or 
recurrent subluxation) also demonstrated additional 
disability with evidence of traumatic arthritis and a 
limitation of motion.  See VAOPGCPREC 23-97 (Jul. 1, 1997).  
Separate ratings are also permissible for limitation of 
flexion and limitation of extension of the same joint.  
VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Diagnostic Code 5257 the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
Veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2009); see 
also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  Such review requires VA to ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work . See Faust v. West, 13 Vet. App. 342, 350 
(2000).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2009).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344 specify that 
ratings on account of diseases subject to temporary or 
episodic improvement, such as, psychiatric disorders will not 
be reduced on any one examination, except in those instance 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
The regulations provide further, that these considerations 
are required for ratings which have continued for long 
periods at the same level (five years or more), and that they 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination 
forming the basis for the reduction is full and complete, and 
at least as full and complete as the examination upon which 
the rating was originally based; (2) the record clearly 
reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413, 419 (1993).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2009).  

Meniscectomy - Factual Background and Analysis

In November 2001, the Veteran submitted a claim for increased 
(greater than 10 percent) rating for residuals of left 
meniscectomy.

A January 2002 VA examination report notes findings of 
minimal lateral instability, mild crepitus and significant 
tenderness over the knee.

VA treatment records dated in March 2002 note that the 
Veteran underwent left knee arthroscopy and partial lateral 
meniscectomy.  

An April 2002 rating decision granted an increased 20 percent 
rating for residuals of left meniscectomy, effective November 
19, 2001.

VA treatment records note that the Veteran was seen in June 
2002 with complaints of persistent left knee pain and 
swelling.  He occasionally used a cane.  His gait was 
antalgic.  Examination revealed varus thrust, moderate 
effusion, moderate joint line tenderness; varus, valgus, 
anterior and posterior drawer was stable.  In August 2002, 
the Veteran was seen with ongoing complaints of pain.  He was 
noted to walk "with the whip."  The examiner opined that 
the Veteran was severely disabled and was not able to do any 
strenuous activities with his left knee.

A July 2003 rating decision granted an increased 20 percent 
rating for residuals of left meniscectomy, effective November 
19, 2001, and a temporary total evaluation for convalescence 
following surgery for the period from March 8, 2002 to April 
30, 2002.  Thereafter the 30 percent evaluation was 
reinstated beginning May 1, 2002.

A July 2004 VA examination report notes that the Veteran 
walked with a limp.  Findings included significant medial 
swelling and mild tenderness.  The joint was stable in all 
planes.  The examiner opined that the Veteran had recurrent 
joint effusion. 

An October 2004 rating decision proposed to reduce the rating 
for residuals of left meniscectomy from 30 percent to 10 
percent.  A June 2005 rating decision, however, continued the 
30 percent rating based on the findings of the limp, swelling 
and effusion.

A November 2005 VA examination report notes that the Veteran 
had fluid removed from his left knee a year earlier.  
Examination revealed left knee swelling.  The ligaments 
appeared stable although it was difficult to examine due to 
the Veteran being guarded.  

A December 2008 VA examination report notes the Veteran's 
complaints of swelling, locking, popping, buckling and 
grinding.  The Veteran was noted to have a limp.  Examination 
revealed effusion, and medial and lateral joint line 
tenderness.  There was no evidence of recurrent subluxation 
or lateral instability.

A March 2009 DRO decision proposed to reduce the rating for 
residuals of left meniscectomy from 30 percent to 10 percent.  
In April 2009, the Veteran submitted a statement disagreeing 
with this proposal.

A September 25, 2009 rating decision implemented the proposed 
reduction, effective December 1, 2009.  The claims file does 
not show that a notice letter was sent to the Veteran.  On 
October 6, 2009, the Veteran was sent an SSOC that shows that 
the reduction was implemented.  The SSOC did not provide the 
Veteran with notice of 38 C.F.R. § 3.344, evaluate current 
findings in relation to the findings when the 30 percent 
rating was assigned in July 2003, or reach a conclusion about 
sustained improvement.

As noted above, it does not appear that notice of the 
September 25, 2009 rating decision was ever sent to the 
Veteran.  If the October 6, 2009 SSOC is used as the notice 
of the reduction, then the RO failed to satisfy the 
requirements of section 3.105 by allowing a 60-day period to 
expire before assigning the reduction effective date.

Moreover, there is the question of whether the reduction was 
proper based on the evidence of record.  Where a disability 
rating has continued at the same level for less than five 
years, that analysis is conducted under 38 C.F.R. § 3.344(c).  
Where a disability rating has continued at the same level for 
five or more years, the analysis is conducted under 38 C.F.R. 
§ 3.344(a) and (b).  Here, the Veteran's 30 percent 
disability rating was awarded effective November 2001, and 
was reduced effective December 2009, more than 5 years later.  
Accordingly, 38 C.F.R. § 3.344(a) and (b) apply.  Under 38 
C.F.R. § 3.344(a) and (b), only evidence of sustained 
material improvement that is reasonably certain to be 
maintained, as shown by full and complete examinations, can 
justify a reduction.  If there is any doubt, the rating in 
effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).

For disabilities that have continued for five years or more, 
such as the one at issue here, the critical issue is whether 
material improvement in a Veteran's disability was 
demonstrated in order to warrant a reduction in such 
compensation benefits.  See Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown, 5 Vet. App. at 417-18.  The applicable 
legal standard summarized, in Sorakubo v. Principi, 16 Vet. 
App. 120 (2002), requires that, in the case of a rating 
reduction, the record must establish that a rating reduction 
is warranted by a preponderance of the evidence and that the 
reduction was in compliance with 38 C.F.R. § 3.344.  See 
Brown, 5 Vet. App. at 421.

The Board finds that the rating reduction taken is not 
supportable in this case.  The decision to reduce was not in 
accordance with law because the RO did not make a finding 
that the VA examination used as a basis for the reduction was 
as full and complete as the medical evidence upon which the 
Veteran's 30 percent disability evaluation was established.  
Furthermore, the RO did not make any findings as to whether 
it was reasonably certain that the material improvement found 
would be maintained under the ordinary conditions of life.  
Moreover, the RO did not provide him with notice of § 3.344 
in October 2009 SSOC.  The SSOC did not evaluate current 
findings in relation to the findings when the 30 percent 
rating was assigned in July 2003, or reach a conclusion about 
sustained improvement.

A reduction in rating without observance of applicable law 
and regulation is void ab initio or invalid from the 
beginning.  Brown, 5 Vet. App. at 422.  Therefore, the RO 
erred in its September 2009 rating action by reducing the 
Veteran's disability evaluation to 10 percent, effective 
December 1, 2009.  Consequently, since the procedural 
requirements for the reduction were not complied with, the 
reduction of the Veteran's disability rating for residuals of 
left meniscectomy from 30 percent to 10 percent is set aside 
and the 30 percent disability rating must be restored.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); Brown, 5 
Vet. App. at 422.

Turning to the issue of entitlement to a rating in excess of 
30 percent for residuals of left meniscectomy, the Veteran's 
left knee disability is rated at the maximum schedular rating 
under Diagnostic Code 5257.  The Board has considered 
alternative rating criteria but has determined that none 
would result in a higher rating for the Veteran's knee 
disorder.  (Rating based on limitation of flexion or 
extension, or based on ankylosis, would violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14, which mandates 
that "the rating schedule may not be employed as a vehicle 
for compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."

The Board must also consider whether referral for 
extraschedular consideration (under 38 C.F.R. § 3.321) is 
indicated.  In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), 
the Court articulated a three-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the evaluation 
period.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
notes that the Veteran's left meniscectomy has not 
necessitated frequent periods of hospitalization.  (Notably, 
the Veteran was assigned a temporary total evaluation for 
convalescence for the period from March 8, 2002 to April 30, 
2002.)  The Veteran is working.  The facts of this case do 
not present such an extraordinary disability picture such 
that the Board is required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Degenerative Joint Disease - Factual Background and Analysis

In November 2001, the Veteran submitted a claim for increased 
rating for his service-connected residuals of left 
meniscectomy.  

A January 2002 VA examination report notes that pervious X-
ray reports found osteoarthritis of the left knee.  On 
examination, the Veteran complained of constant pain, as well 
as swelling, locking, popping, grinding and buckling.  Range 
of motion was from 0 degrees of extension to 125 degrees of 
flexion.

A July 2003 rating decision (in pertinent part) granted 
service connection for degenerative joint disease of the left 
knee.  A 10 percent rating was assigned effective November 
19, 2001.  The Veteran appealed the rating assigned.

A July 2004 VA examination report notes the Veteran's 
complaints of pain.  He walked with a limp.  On examination, 
range of motion was from 0 degrees of extension to 120 
degrees of flexion.  The examiner indicated that there was no 
additional function loss from "DeLuca" criteria.

A November 2005 VA examination report notes that the Veteran 
was working temporary jobs in construction.  He complained of 
knee pain and swelling, especially after prolonged standing.  
Examination revealed range of motion from 0 degrees of 
extension to 100 degrees of flexion, with pain from 30 to 100 
degrees.  The examiner opined that there was no additional 
limitation from pain, fatigue, weakness, or lack of endurance 
following repetitive use.

A December 2008 VA examination report notes the Veteran's 
complaints of left knee pain two to three times per week, 
lasting half the day.  He used no cane, crutch, or brace.  
Range of motion was from 10 degrees of extension to 120 
degrees of flexion with pain; there was no diminution with 
repetitive testing and no addition function loss due to 
DeLuca criteria.  The Veteran reported that he was working 
(cleaning floors, fueling trucks).

Based upon the evidence of record, as noted above, the Board 
finds the Veteran's service-connected degenerative joint 
disease of the left knee, rated 10 percent disabling, has 
been manifested by X-ray evidence of arthritis without 
evidence of limited extension, or flexion limited to 30 
degrees, including as a result of pain or functional loss, 
for the entire period of the appeal.  Therefore, entitlement 
to a rating in excess of 10 percent for this disability must 
be denied.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher rating for the 
Veteran's knee disorder.  Throughout the period of appeal, 
there is no evidence of extension of either knee being 
limited to 15 degrees as is required for a 20 percent rating 
under Diagnostic Code 5261.  While the December 2008 VA 
examination report shows extension limited to 10 degrees 
which would warrant a 10 percent rating, flexion on this 
examination was 120 degrees, warranting a noncompensable 
rating.  Therefore, at no point are separate compensable 
ratings warranted for extension and flexion.)  Likewise, a 
rating under Diagnostic Code 5257 would violate the rule 
against pyramiding, as the Veteran's residuals of left 
meniscectomy are rated under this Code. 

Additionally, the medical evidence does not demonstrate any 
ankylosis (Diagnostic Code 5256), removal of semilunar 
cartilage (Diagnostic Code 5258), impairment of the tibia and 
fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic 
Code 5263).  Therefore, these diagnostic codes are 
inapplicable in this case.  See Butts, supra (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

Finally, the Board has also considered whether referral for 
extra-schedular consideration is suggested by the record.  
There is no objective evidence that the disability picture 
presented is exceptional or that schedular criteria are 
inadequate.  The Veteran's impairment is contemplated by the 
schedular rating assigned.  See 38 C.F.R. § 3.321(b); Thun, 
supra.


ORDER

The September 2009 reduction in evaluation for residuals of 
left medial meniscectomy was not proper, and restoration of 
the 30 percent disability rating, effective December 1, 2009, 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.

A rating in excess of 30 percent for residuals of left medial 
meniscectomy is denied.

An initial rating in excess of 10 percent for degenerative 
joint disease of the left knee is denied. 


REMAND

One of the matters the Board must address is which issue or 
issues are properly before the Board.  An appeal to the Board 
is initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished.  In essence, the following sequence 
is required: There must be a decision by the RO; the claimant 
must timely express disagreement with the decision; VA must 
respond by issuing a SOC; and finally the claimant, after 
receiving the SOC, must complete the process by stating his 
argument in a timely- filed substantive appeal.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203.

In a March 2009 DRO decision, service connection for a post-
operative scar of the left knee was granted.  An initial 
rating of 10 percent was assigned from November 22, 2005, and 
a compensable rating was assigned from December 8, 2008.  The 
Veteran submitted a timely NOD in April 2009.  However, no 
subsequent SOC has been issued.  Under Manlincon v. West, 12 
Vet. App. 238 (1999), the Board must instruct the RO that 
this issue remains pending in appellate status (see 38 C.F.R. 
§ 3.160(c)) and requires further action.  It is noteworthy 
that the claim is not before the Board at this time and will 
be before the Board only if the Veteran timely files a 
substantive appeal.

Finally, the Board notes that further development and 
adjudication of the Veteran's claim for increase may provide 
evidence in support of his claim for TDIU.  The Board has 
therefore concluded that it would be inappropriate at this 
juncture to enter a final determination on that issue.  See 
Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the claims are inextricably 
intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue an 
appropriate SOC in the matter of 
entitlement to an initial rating in 
excess of 10 percent from November 22, 
2005, and a compensable rating from 
December 8, 2008, for post-operative scar 
of the left knee.  The SOC should be sent 
to the Veteran and he must be advised of 
the time limit for filing a substantive 
appeal.  If the appeal is timely 
perfected, this matter should be returned 
to the Board.  

2.  After completion of the above, and 
after any additional development deemed 
appropriate is complete, the RO/AMC 
should readjudicate the Veteran's claim 
for TDIU.  If the issue remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and provided appropriate 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


